

117 HRES 512 IH: Expressing support for the designation of November 21, 2021, as the “National Warrior Call Day” and recognizing the importance of connecting our warriors to support structures necessary to transitioning from the battlefield.
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 512IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Ms. Cheney (for herself, Mrs. Luria, Mr. Grijalva, and Mr. Carter of Texas) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of November 21, 2021, as the National Warrior Call Day and recognizing the importance of connecting our warriors to support structures necessary to transitioning from the battlefield.Whereas establishing an annual National Warrior Call Day will draw attention to those members of the Armed Forces whose connection to one another is key to our veterans and first responders who may be dangerously disconnected from family, friends, and support systems;Whereas the number of suicides of members of the Armed Forces serving on active duty increased to 377 in 2020, a figure up from 348 the previous year;Whereas the epidemic of veteran suicide has steadily increased since 2014 with 6,435 veterans taking their own lives in 2018;Whereas, after adjusting for sex and age, the rate of veteran suicide in 2018 was 27.5 per 100,000 individuals, higher than the rate among all United States adults at 18.3;Whereas more veterans have died by suicide in the last 10 years than members of the Armed Forces who died from combat in Vietnam;Whereas roughly two-thirds of these veterans who take their own lives have had no contact with the Department of Veterans Affairs;Whereas the COVID–19 pandemic has only increased isolation and disconnection, further exacerbating mental and physical ailments such as post-traumatic stress disorder and traumatic brain injury;Whereas the Centers for Disease Control and Prevention note that law enforcement officers and firefighters are more likely to die by suicide than in the line of duty, and emergency medical services providers are 1.39 times more likely to die by suicide than members of the general public; Whereas invisible wounds linked to an underlying and undiagnosed traumatic brain injury can mirror many mental health conditions, a problem that can be addressed through connections to members of the Armed Forces and veterans who can better identify and address these wounds;Whereas urgent research is needed to highlight the connection between traumatic brain injury as a root cause of invisible wounds and suicide by members of the Armed Forces and veterans; andWhereas November 21, 2021, would be an appropriate date to designate as the National Warrior Call Day: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a National Warrior Call Day; (2)encourages all Americans, especially members of the Armed Forces serving on active duty and veterans, to call up a warrior, have an honest conversation, and connect them with support, understanding that making a warrior call could save a life; and(3)implores all Americans to recommit themselves to engaging with members of the Armed Forces through National Warrior Call Day and constructive efforts that result in solutions and treatment for the invisible scars they carry.